Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application 
	This action is a non-final office action in response to application 17/848,908 filed on June, 24, 2022. Claim(s) 1-20 are currently pending and have been examined. 

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 06/29/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1, 4-10, and 13-18 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-3 and 9-12 of U.S. Patent No. 11,392,881 B2 (hereinafter Patent 881). Although the claims at issue are not identical, they are not patentably distinct for the following below reason(s):
	Regarding Claim 1, Patent 881, teaches a computer-implemented method comprising:
receiving a freight load request from a computing device of a shipper. (Claim 1)(Patent 881 teaches receive a freight load request from a computing device of a shipper)
the freight load request identifying a freight load and a loading location for the freight load. (Claim 1)(Patent 881 teaches the freight load request identifying a freight load and a loading location for the freight load)
determining a first threshold travel range based on the loading location for the freight load. (Claim 1)(Patent 881 teaches determine a first threshold distance range based on the loading location for the freight load)
determining one or more first candidate freight operators for traveling to the loading location that are within the first threshold travel range based on a current location and a current route of the one or more first candidate freight operators. (Claim 1)(Patent 881 teaches determine from the plurality of freight operators, a first set of candidate freight operators having an additive travel distance for traveling to the load location that is within the first threshold distance range based on a current location and the current route of each freight operator in the first set of candidate freight operators)
implementing a process to match the freight load request to a matching freight operator among the one or more first candidate freight operators, wherein implementing the process includes: (Claim 1)(Patent 881 teaches implement a process to match the freight load request to a matching freight operator among the first set of candidate freight operators, wherein implementing the process includes) 
determining an amount of additive travel for each of the one or more first candidate freight operators to pick up the freight load at the loading location. (Claim 1)(Patent 881 teaches determining an amount of additive travel for each freight operator of the first set of candidate freight operators to pick up the freight load at the loading location) 
selecting the matching freight operator for the freight load request based on the amount of additive travel for the matching freight operator being lowest among the one or more first candidate freight operators. (Claim 1)(Patent 881 teaches selecting a freight operator of the first set of candidate freight operators for the freight load request based on the amount of additive travel for the selected freight operator being lowest among the first set of candidate freight operators)
transmitting a notification to the matching freight operator, the notification including information about the freight load request. (Claim 1)(Patent 881 teaches transmitting a notification to the freight operator device of the selected freight operator, the notification including information about the freight load request)

	Regarding Claim 4, Patent 881, teaches wherein:
the freight load request indicates a loading time that is immediate. (Claim 2)(Patent 881 teaches the freight load request indicates a loading time that is immediate)
determining an amount of additive travel for each of the one or more first candidate freight operators comprises determining the amount of additive travel for each of the one or more first candidate freight operators based on a current location for each of the one or more first candidate freight operators. (Claim 2)(Patent 881 teaches determine the amount of additive travel for each individual freight operator of the first set of candidate freight operators based on a current location of the individual freight operator)

	Regarding Claim 5, Patent 881, teaches wherein:
the freight load request indicates a loading time that is for a future time interval. (Claim 3)(Patent 881 teaches the freight load request indicates a loading time that is for a future time interval)
determining an amount of additive travel for each of the one or more first candidate freight operators comprises determining the amount of additive travel for each of the one or more first candidate freight operators based on a likely future location for each of the one or more first candidate freight operators. (Claim 3)(Patent 881 teaches determine the amount of additive travel for each individual freight operator of the first set of candidate freight operators based on a likely future location of the individual freight operator)

	Regarding Claim 6, Patent 881, teaches wherein determining the one or more first candidate freight operators for traveling to the loading location is further based on profile information of each of the one or more first candidate freight operators. (Claim 9)(Patent 881 teaches determine the first set of candidate freight operators based further at least in part on profile information of each freight operator in the first set of candidate freight operators)

	Regarding Claim 7, Patent 881, teaches wherein determining the one or more first candidate freight operators for traveling to the loading location is further based on a fuel efficiency of a freight vehicle of each of the one or more first candidate freight operators. (Claim 10)(Patent 881 teaches determine the first set of candidate freight operators based further at least in part on a fuel efficiency of a freight vehicle of each freight operator in the first set of candidate freight operators)

	Regarding Claim 8, Patent 881, teaches wherein determining the one or more first candidate freight operators for traveling to the loading location comprises excluding at least a second freight operator from the one or more first candidate freight operators based on a number of continuous hours which the second freight operator has operated a freight vehicle. (Claim 11)(Patent 881 teaches wherein one or more processors exclude at least a second freight operator from the first set of candidate freight operators based at least in part on a number of continuous hours which the second freight operator has operated a freight vehicle)

	Regarding Claim 9, Patent 881, teaches obtaining logging data from an electronic logging device provided with a freight vehicle of the matching freight operator. (Claim 12)(Patent 881 teaches obtain logging data from an electronic logging device provided with a freight vehicle of the selected freight operator)

	Regarding Claim 10, Patent 881, teaches a non-transitory computer-readable medium that stores instructions for execution by one or more processors of a computer system to cause the computer system to perform operations that include:
receiving a freight load request from a computing device of a shipper. (See, relevant double patenting rejection of Claim 1(a))
the freight load request identifying a freight load and a loading location of the freight load. ( See, relevant double patenting rejection of Claim 1(b))
determining a first threshold travel range based on the loading location for the freight load. ( See, relevant double patenting rejection of Claim 1(c))
determining one or more first candidate freight operators for traveling to the loading location that are within the first threshold travel range based on a current location and a current route of the one or more first candidate freight operators. ( See, relevant double patenting rejection of Claim 1(d))
implementing a process to match the freight load request to a matching freight operator among the one or more first candidate freight operators, wherein implementing the process includes: (See, relevant double patenting rejection of Claim 1(e))
determining an amount of additive travel for each of the one or more first candidate freight operators to pick up the freight load at the loading location. (See, relevant double patenting rejection of Claim 1(e)(a))
selecting the matching freight operator for the freight load request based on the amount of additive travel for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 1(e)(b))
transmitting a notification to the matching freight operator, the notification including information about the freight load request. (See, relevant double patenting rejection of Claim 1(e)(c))

	Regarding Claim 13, Patent 881, teaches wherein
the freight load request indicates a loading time that is immediate. (See, relevant double patenting rejection of Claim 4(a))
determining an amount of additive travel for each of the one or more first candidate freight operators comprises determining the amount of additive travel for each of the one or more first candidate freight operators based on a current location for each of the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 4(b))

	Regarding Claim 14, Patent 881, teaches wherein
the freight load request indicates a loading time that is for a future time interval. (See, relevant double patenting rejection of Claim 5(a))
determining an amount of additive travel for each of the one or more first candidate freight operators comprises determining the amount of additive travel for each of the one or more first candidate freight operators based on a likely future location for each of the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 5(b))

	Regarding Claim 15, Patent 881, teaches wherein determining the one or more first candidate freight operators for traveling to the loading location is further based on profile information of each of the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 6)

	Regarding Claim 16, Patent 881, teaches wherein determining the one or more first candidate freight operators for traveling to the loading location is further based on a fuel efficiency of a freight vehicle of each of the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 7)

	Regarding Claim 17, Patent 881, teaches wherein determining the one or more first candidate freight operators for traveling to the loading location comprises excluding at least a second freight operator from the one or more first candidate freight operators based on a number of continuous hours which the second freight operator has operated a freight vehicle. (See, relevant double patenting rejection of Claim 8)

Regarding Claim 18, a computer system comprising:
one or more processors. (Claim 1)(Patent 881 teaches one or more processors)
a set of memory resources to store a set of instructions, where the one or more processors execute the set of instructions causing the computer system to perform operations that include: (Claim 1)(Patent 881 teaches a set of memory resources to store a set of instructions; wherein the one or more processors execute the set of instructions causing the computer system to:)
receiving a freight load request from a computing device of a shipper. (See, relevant double patenting rejection of Claim 1(a))
the freight load request identifying a freight load and a loading location of the freight load. ( See, relevant double patenting rejection of Claim 1(b))
determining a first threshold travel range based on the loading location for the freight load. ( See, relevant double patenting rejection of Claim 1(c))
determining one or more first candidate freight operators for traveling to the loading location that are within the first threshold travel range based on a current location and a current route of the one or more first candidate freight operators. ( See, relevant double patenting rejection of Claim 1(d))
implementing a process to match the freight load request to a matching freight operator among the one or more first candidate freight operators, wherein implementing the process includes: (See, relevant double patenting rejection of Claim 1(e))
determining an amount of additive travel for each of the one or more first candidate freight operators to pick up the freight load at the loading location. (See, relevant double patenting rejection of Claim 1(e)(a))
selecting the matching freight operator for the freight load request based on the amount of additive travel for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 1(e)(b))
transmitting a notification to the matching freight operator, the notification including information about the freight load request. (See, relevant double patenting rejection of Claim 1(e)(c))

	

Claim(s) 2, 11, and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-3 and  9-12 of U.S. Patent No. 11,392,881 B2 (herein after Patent 881) in view of Miller et al. (US 2015/0006428 A1). 
Regarding Claim 2, Patent 881, teaches all the limitations as applied to Claim 1.
However, Patent 881, doesn’t explicitly teach wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel distance for the matching freight operator being lowest among the one or more first candidate freight operators.
	But, Miller et al. in the analogous art of , teaches wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel distance for the matching freight operator being lowest among the one or more first candidate freight operators. (Paragraph 0056)(Miller et al. teaches that the matching engine can score the truck that is 10 miles from the pickup higher (i.e., lowest amount of additive travel distance) than the truck that is 300 miles away from the pickup location, which the highest scored option will be presented to the higher ranked carrier)

	Regarding Claim 11, Patent 881 and Miller et al., teaches wherein the selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel distance for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 2)

	Regarding Claim 19, Patent 881 and Miller et al., teaches wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel distance for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 2)

Claim(s) 3, 12, and 20 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-3 and  9-12 of U.S. Patent No. 11,392,881 B2 (herein after Patent 881) in view of Sweeney et al. (US 2015/0161564 A1). 
	Regarding Claim 3, Patent 881, teaches all the limitations as applied to Claim 1.
	However, Patent 881, doesn’t explicitly teach wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel time for the matching freight operator being lowest among the one or more first candidate freight operators. 
	But, Sweeney et al. in the analogous art of , teaches wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel time for the matching freight operator being lowest among the one or more first candidate freight operators. (Paragraph 0027 and 0053)(Sweeney et al. teaches the system is able to select a drier based on a determination as to the lowest estimated time to pick up from amongst a set of candidate drivers for a particular transport request (i.e., amount of additive travel time for the matching freight operator being lowest among the one or more first candidate freight operators). Examiner, respectfully, notes that this system can consist of a delivery product service)

	Regarding Claim 12, Patent 881 and Sweeney et al., teaches wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel time for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 3)
	
	Regarding Claim 20, Patent 881 and Sweeney et al., teaches wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel time for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant double patenting rejection of Claim 3)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim(s) 4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "immediate" in claim(s) 4 and 13 is a relative term which renders
the claim indefinite. The term "immediate" is not defined by the claim, the specification
does not provide a standard for ascertaining the requisite degree, and one of ordinary
skill in the art would not be reasonably apprised of the scope of the invention. Examiner, respectfully, notes that at most paragraph 0064 in applicant’s specification merely mentions that the freight load request is immediate (e.g., same day, within next 4hours, etc.), however, the specification does not provide context as to the scope of what applicant is considering an “immediate,” loading time. Therefore, nothing is described regarding how much time is needed to determine the level of specificity needed to determine whether the loading time is “immediate.” Since, it is unclear as to what applicant is considering as a loading time that is immediate when applicant has not provided a standard for ascertaining what is meant by the term “immediate,” the term is indefinite. Examiner, notes, that the term "immediate," will be interpreted as a loading request providing a same-day request, see the below analysis. Therefore, the term “immediate,” is indefinite and should be more defined in the claim language.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

	Step 2A Prong 1: Independent Claim(s) 1, 10, and 18 recites an entity that will receive a freight load request, which the entity will determine a set of freight operators based on a threshold travel range within the current location and current route of the first candidate freight operators. The entity will then select a matching freight operator based on the amount of additive travel and then send a load notification to the freight operator.  Independent Claim(s) 1, 10. and 18, as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). Independent Claim(s) 1, 10, and 18, recite “receiving a freight load request, the freight load request identifying a freight load and a loading location for the freight load,” “determining a first threshold travel range based on the loading location for the freight load,” “determining one or more freight candidate freight operators for traveling to the loading location that are within the first threshold travel range based on a current location and a current route of the one or more first candidate freight operators,” “implementing a process to match the freight load request to a matching freight operator among the one or more first candidate freight operators, wherein implementing the process includes,” “determining an amount of additive travel for each of the one or more first candidate freight operators to pick up the freight load at the loading location,” “selecting the matching freight operator for the freight load request based on the amount of additive travel for the matching freight operator being lowest among the one or more first candidate freight operators,” and “transmitting a notification to the matching freight operator, the notification including information about the freight load request,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). For instance, in this case, Independent Claim(s) 1, 10,and 18, are similar to an entity that will receive a load request, which the entity is able to match a freight operator to the load based on a threshold amount of additive travel. The mere recitation of generic computer components (Claim 1: a computing device; Claim 10: a non-transitory computer-readable medium, a computer system, one or more processors, and a computing device; and Claim 18: one or more processors, a set of memory resources, computer system, and a computing device) . Therefore, Independent Claim(s) 1, 10, and 18, recites the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “receiving,” “determining,” “determining,” “implementing,” “determining,” “selecting,” and “transmitting,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a computing device; Claim 10: a non-transitory computer-readable medium, a computer system, one or more processors, and a computing device; and Claim 18: one or more processors, a set of memory resources, computer system, and a computing device). Examiner, notes that the computing device, non-transitory computer-readable medium, computer system, one or more processors, and set of memory resources, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other  machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely receiving, determining, determining, implementing, determining, selecting, and transmitting, freight load and operator information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., receiving freight request and determining freight shipping operators) thus merely “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims generally “apply it,” to the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible. 

	Claim(s) 2-7, 11-16, and 19-20: The various metrics of Dependent Claim(s) 2-7, 11-16, and 19-20, merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 10, and 18, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 8 and 17: The additional limitation of “determining,” and “excluding,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1 and 10. The non-transitory computer-readable medium is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “determining the one or more first candidate freight operators for traveling to the loading location comprises excluding at least a second freight operator from the one or more first candidate freight operates based on a number of continuous hours which the second freight operator has operated a freight vehicle,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 8 and 17 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 9: The additional limitation of “obtaining,” are further directed to a certain method of organizing human activity, as described in Claim 1. The electronic logging device is recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “obtaining logging data provided with a freight vehicle of the matching freight operator,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim 9 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-9, 11-17, and 19-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 10-12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0006428 A1) in view of Sweeney et al. (US 2015/0161564 A1).
	Regarding Claim 1, Miller et al., teaches a computer-implemented method comprising:
receiving a freight load request from a computing device of a shipper. (Paragraph(s) 0035, 0040, and 0058)(Miller et al. teaches that a shipper is able to post a shipment by providing via a graphical interface the city of origin, city of destination, desired pick up date, desired delivery date, type of carrier equipment, commodity, and accessorial information (i.e., receiving a freight load request))
the freight load request identifying a freight load and a loading location for the freight load. (Paragraph(s) 0040 and 0058)(Miller et al. teaches that a shipper is able to post a shipment by providing via a graphical interface the city of origin (i.e., loading location), city of destination, desired pick up date, desired delivery date, type of carrier equipment, commodity (i.e., identifying a freight load) and accessorial information (i.e., receiving a freight load request). )


implementing a process to match the freight load request to a matching freight operator among the one or more first candidate freight operators. (Paragraph 0056)(Miller et al. teaches a matching engine for matching trucks to loads based on distance)
wherein implementing the process includes:
determining an amount of additive travel for each of the one or more first candidate freight operators to pick up the freight load at the loading location. (Paragraph(s) 0056)(Miller et al. teaches the matching engine is able to calculate and score or rank potential matches. The system will determine a truck that is located within ten miles from the pickup location and a truck that is 300 miles from the pickup location. Examiner, respectfully, notes that based on BRI and applicants specification 0024, ‘additive travel,’ consist of “..the additive travel distance or duration corresponds to a travel distance or time for a freight operator to travel to a site of a shipper 12 from a given departure point, where the given departure point is a current or likely future location of the freight operator,” thus the location of the truck being a certain distance from the commodity pickup location teaches an amount of additive travel)
selecting the matching freight operator for the freight load request based on the amount of additive travel for the matching freight operator being lowest among the one or more first candidate freight operators. (Paragraph 0056)(Miller et al. teaches that the matching engine can score the truck that is 10 miles from the pickup higher than the truck that is 300 miles away from the pickup location, which the highest scored option will be presented first)
transmitting a notification to the matching freight operator, 
	With respect to the above limitations: while Miller et al. teaches identifying a freight load and a loading location. The system can determine a freight driver based on distance, which the system will select a freight driver having the least amount of distance. However, Miller et al., doesn’t explicitly teach determining a threshold travel range based on a loading location, which the system will determine one or more operators within the first threshold travel range based on the current location and current route of the operator. 
	But, Sweeney in the analogous art of determining a pool of service providers based on a predefined distance from a pickup location, teaches 
determining a first threshold travel range based on the loading location for the freight load. (Paragraph(s) 0027, 0037, and 0090)(Sweeney teaches a demand service that consist of providers that provide product shipping services. Sweeney, further, teaches receiving service request from users. Sweeney, also, teaches a pickup determination component can determine available drivers that are within a predefined distance of a pickup location such at least five miles from the pickup location (i.e., a first threshold travel range))
determining one or more first candidate freight operators for traveling to the loading location that are within the first threshold travel range based on a current location and a current route of the one or more first candidate freight operators. (Paragraph(s) 0038, 0043, 0045-0046, 0049)(Sweeney teaches a system that can determine if the determined distance from the destination location to the pickup location is within a threshold distance of the pickup location (i.e., first threshold travel range). Sweeney, further, teaches that the pickup determination component can identify a driver as being a candidate for providing a service based on the threshold distance.  Sweeney, also, teaches a predefined distance can be five miles, ten miles, fifteen miles, or etc., see paragraph(s) 0043 and 0090. Sweeney, also, teaches the system can determine drivers that are within those predefined distances and then calculate for each authorized driver the distance between the pickup location and the current location of that driver and compare the distance with the predefined distance. The pickup location can be based on the current travel direction (i.e., current route) of the in-use driver, see paragraph 0046. Examiner, also, notes that the system can determine a first, second, and third set of drivers that are in-use based on having respective current location that are within a first threshold distance of the pickup location, see paragraph(s) 0090-0091, which the system will select a driver that is ranked based on the driver’s distance from her current location to the pickup location of the first user and the in-use drivers total distance from her current location to the pickup location, see paragraph 0093) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for assigning a freight operator to freight loads based on miles from a pickup location of Miller et al., by incorporating the teachings of a system determining a predefined distance from a pickup location, which the system will select a set of drivers based on them being within a threshold distance from the pickup location of Sweeney, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine the most optimal driver candidates for providing services to a user. (Sweeney et al.: Paragraph 0015)
	Regarding Claim 2, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 1 and wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel distance for the matching freight operator being lowest among the one or more first candidate freight operators.  (Paragraph 0056)(Miller et al. teaches that the matching engine can score the truck that is 10 miles from the pickup higher (i.e., lowest amount of additive travel distance) than the truck that is 300 miles away from the pickup location, which the highest scored option will be presented to the higher ranked carrier)
	 
	Regarding Claim 3, Miller et al./Sweeney et al., teaches all the limitations as a applied to Claim 1. 
	However, Miller et al., doesn’t explicitly teach wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel time for the matching freight operator being lowest among the one or more first candidate freight operators. 
	But, Sweeney et al. in the analogous art of , teaches wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel time for the matching freight operator being lowest among the one or more first candidate freight operators. (Paragraph 0027 and 0053)(Sweeney et al. teaches the system is able to select a driver based on a determination as to the lowest estimated time to pick up from amongst a set of candidate drivers for a particular transport request (i.e., amount of additive travel time for the matching freight operator being lowest among the one or more first candidate freight operators). Examiner, respectfully, notes that this system can consist of a delivery product service)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for assigning a freight operator to freight loads based on miles from a pickup location of Miller et al., by incorporating the teachings of a system determining a predefined distance from a pickup location, which the system will select a set of drivers based on them being within the lowest threshold distance from the pickup location of Sweeney, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to determine the most optimal driver candidates for providing services to a user. (Sweeney et al.: Paragraph 0015)

	Regarding Claim 10, Miller et al./Sweeney et al., teaches a non-transitory computer-readable medium that stores instructions for execution by one or more processors of a computer system to cause the computer system to perform operation (Paragraph(s) 0005 and 0077)(Miller et al. teaches a non-transitory tangible computer-readable storage medium that encodes a processor readable instructions for performing the method) that include: 
receiving a freight load request from a computing device of a shipper. (See, relevant rejection of Claim 1(a))
the freight load request identifying a freight load and a loading location for the freight load. (See, relevant rejection of Claim 1(b))
determining a first threshold travel range based on the loading location for the freight load. (See, relevant rejection of Claim 1(c))
determining one or more first candidate freight operators for traveling to the loading location that are within the first threshold travel range based on a current location and a current route of the one or more first candidate freight operators. (See, relevant rejection of Claim 1(d))
implementing a process to match the freight load request to a matching freight operator among the one or more first candidate freight operators. (See, relevant rejection of Claim 1(e))
wherein implementing the process includes:
determining an amount of additive travel for each of the one or more first candidate freight operators to pick up the freight load at the loading location. (See, relevant rejection of Claim 1(f)(a))
selecting the matching freight operator for the freight load request based on the amount of additive travel for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant rejection of Claim 1(f)(b))
transmitting a notification to the matching freight operator, the notification including information about the freight load request. (See, relevant rejection of Claim 1(f)(c))

	Regarding Claim 11, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 10 and wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel distance for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant rejection(s) of Claim(s) 2 and 10)

	Regarding Claim 12, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 10 and wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel time for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant rejection(s) of Claim(s) 3 and 10)

	Regarding Claim 18, Miller et al./Sweeney et al., teaches a computer system comprising:
one or more processors. (Paragraph(s) 0005 and 0077)(Miller et al. teaches a processor)
a set of memory resources to store a set of instructions, where the one or more processors execute the set of instructions causing the computer system to perform operations (Paragraph 0005)(Miller et al. teaches a processor that is encoded with readable instructions for performing the method) that include:
receiving a freight load request from a computing device of a shipper. (See, relevant rejection of Claim 1(a))
the freight load request identifying a freight load and a loading location for the freight load. (See, relevant rejection of Claim 1(b))
determining a first threshold travel range based on the loading location for the freight load. (See, relevant rejection of Claim 1(c))
determining one or more first candidate freight operators for traveling to the loading location that are within the first threshold travel range based on a current location and a current route of the one or more first candidate freight operators. (See, relevant rejection of Claim 1(d))
implementing a process a match the freight load request to a matching freight operator among the one or more first candidate freight operators. (See, relevant rejection of Claim 1(e))
wherein implementing the process includes:
determining an amount of additive travel for each of the one or  more first candidate freight operators to pick up the freight load at the loading location. (See, relevant rejection of Claim 1(f)(a))
selecting the matching freight operator for the freight load request based on the amount of additive travel for the matching freight operator being lowest among the one or more  first candidate freight operators. (See, relevant rejection of Claim 1(f)(b))
transmitting a notification to the matching freight operator, the notification including information about the freight load request. (See, relevant rejection of Claim 1(f)(c))

	Regarding Claim 19, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 18 and wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of additive travel distance for the matching freight operator being lowest among the one or more first candidate freight operators. (See, relevant rejection(s) of Claim(s) 2 and 18)

	Regarding Claim 20, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 18 and wherein selecting the matching freight operator for the freight load request comprises selecting the matching freight operator for the freight load request based on an amount of a additive travel time for the matching freight operator being lowest among the one or more candidate freight operators. (See, relevant rejection(s) of Claim(s) 3 and 18)

Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0006428 A1) in view of  Sweeney et al. (US 2015/0161564 A1) and further in view of Jani et al. (US 2009/0037095 ).
	Regarding Claim 4, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 1. 

determining an amount of additive travel for each of the one or more first candidate freight operators comprises determining the amount of additive travel for each of the one or more first candidate freight operators based on a current location for each of the one or more first candidate freight operators. (Paragraph(s) 0056)(Miler et al. teaches the matching engine is able to calculate and score or rank potential matches. The system will determine a truck that is located within 10 miles from the pickup location and a truck that is 300 miles from the pickup location (i.e., amount of additive travel). Examiner, respectfully, notes that based on BRI and applicants specification 0024, ‘additive travel,’ consist of “..the additive travel distance or duration corresponds to a travel distance or time for a freight operator to travel to a site of a shipper 12 from a given departure point, where the given departure point is a current or likely future location of the freight operator,” thus the location of the truck being a certain distance from the commodity pickup location teaches an amount of additive travel)
	With respect to the above limitations: while Miller et al. teaches determining the amount of miles from a pickup location, which the system will select a candidate truck driver for the load. However, Miller et al./Sweeney et al., do not explicitly teach the freight load request indicates a time that is immediate. 
	But, Jani et al. in the analogous art of shipping, teaches the freight load request indicates a loading time that is immediate. (Paragraph(s) 0002, 0020, 0023, and 0025)(Fig. 3, 300)(Jani et al. teaches a user can enter/select shipping information for a freight. Jani et al., further, teaches that the user is able to select the day and time which a carrier should pick-up and delivery the shipment. The user is able to select a “same-day,” (i.e., the freight load request indicates a loading time that is immediate))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for assigning a freight operator to freight loads based on miles from a pickup location of Miller et al. and determining a predefined distance from a pickup location, which the system will select a set of drivers based on them being within a threshold distance from the pickup location of Sweeney, by incorporating the teachings of a user being able to provide a request that includes a same day delivery request, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve end-to-end shipping planning. (Jani et al.: Paragraph 0002)

	Regarding Claim 13, Miller et al./Sweeney et al./Jani et al. , teaches all the limitations as applied to Claim 10 and 
the freight load request indicates a loading time that is immediate. (See, relevant rejection(s) of Claim(s) 4(a) and 10)
determining an amount of additive travel for each of the one or more first candidate freight operators comprises determining the amount of additive travel for each of the one or more first candidate freight operators based on a current location for each of the one or more first candidate freight operators. (See, relevant rejection(s) of Claim(s) 4(b) and 10)

Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0006428 A1) in view of Sweeney et al. (US 2015/0161564 A1) and further in view of Jani et al. (US 2009/0037095) and further in view of Jones et al. (US 20160104111).
Regarding Claim 5, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 1 and 

determining an amount of additive travel for each of the one or more first candidate freight operators comprises determining the amount of additive travel for each of the one or more first candidate freight operators point, where the given departure point is a current or likely future location of the freight operator,” thus the location of the truck being a certain distance from the commodity pickup location teaches an amount of additive travel)
	With respect to the above limitations: while Miller et al. teaches determining the amount of miles from a pickup location, which the system will select a candidate truck driver for the load. However, Miller et al./Sweeney et al., do not explicitly teach the freight load request indicates a future time and that the first candidate freight operators are based on likely future location for each of the first freight operators.
	But, Jani et al. in the analogous art of , teaches the freight load request indicates a loading time that is for a future time interval. (Paragraph(s) 0002, 0020, 0023, and 0025)(Fig. 3, 300)(Jani et al. teaches a user can enter/select shipping information for a freight. Jani et al., further, teaches that the user is able to select the day and time which a carrier should pick-up and delivery the shipment. The user is able to select a “next flight out,” (i.e., the freight load request indicates a future time interval))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for assigning a freight operator to freight loads based on miles from a pickup location of Miller et al. and determining a predefined distance from a pickup location, which the system will select a set of drivers based on them being within a threshold distance from the pickup location of Sweeney, by incorporating the teachings of a user being able to provide a request that includes a next flight out delivery request, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve end-to-end shipping planning. (Jani et al.: Paragraph 0002)
	With respect to the above limitations: while Jani et al. teaches receiving a next flight out request for a load. However, Miller et al./Sweeney et al./Jani et al., do not explicitly teach that the first candidate freight operators are based on likely future location for each of the first freight operators.
	But, Jones et al. in the analogous art of matching a demand to a transportation service, one or more first candidate freight operators based on a likely future location for each of the one or more first candidate freight operators. (Paragraph(s) 0134, 0163, 0165, 0169, and 0171)(Jones et al. teaches a system that is able to match a load with a service. The system will take into account external factors such as weather and traffic conditions, which will adjust the travel time estimate for the driver (i.e., additive travel). The service will use the anticipated location (i.e., likely future location of the driver) to update the transportation service time estimate. Examiner, respectfully, notes that the system will take into account the delay in adding additional service cost for the transport. These estimates will be used to determine the cost of deadheading during the shipment)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for assigning a freight operator to freight loads based on miles from a pickup location of Miller et al., determining a predefined distance from a pickup location, which the system will select a set of drivers based on them being within a threshold distance from the pickup location of Sweeney, and provide a request that includes a next flight out delivery request of Jani et al., by incorporating the teachings of a system that will adjust the travel time estimate based the anticipated location of the driver or Jones et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help save cost of shipping items. (Jones et al.: Paragraph 0013 and 0171)

	Regarding Claim 14, Miller et al./Sweeney/Jani et al./Jones et al., teaches all the limitations as applied to Claim 10 and wherein
the freight load request indicates a loading time that is for a future time interval. (See, relevant rejection(s) of Claim(s) 5(a) and 10)
determining an amount of additive travel for each of the one or more first candidate freight operators comprises determining the amount of additive travel for each of the one or more first candidate freight operators based on a likely future location for each of the one or more first candidate freight operators. (See, relevant rejection(s) of Claim(s) 5(b) and 10)

	Claim(s) 6, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0006428 A1) in view of Sweeney et al. (US 2015/0161564 A1) and further in view of Hersh et al. (US 2009/0030770).
Regarding Claim 6, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 1 and 
With respect to the above limitations: while Miller et al. teaches a database that is able to store carrier and load profiles. However, Miller et al. and Sweeney et al., do not explicitly teach determining a freight operator based on profile information. 
But, Hersh et al. in the analogous art of assigning loads to trucks, teaches determining the one or more first candidate freight operators for traveling to the loading location is a further based on profile information of each of the one or more first candidate freight operators. (Paragraph(s) 0082-0083)(Hersh et al. teaches a computer system that is able to determine a carrier based on a carrier profile. The system will then match a trailer to the shipment request and a driver to the tractor)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for assigning a freight operator to freight loads based on miles from a pickup location of Miller et al. and determining a predefined distance from a pickup location, which the system will select a set of drivers based on them being within a threshold distance from the pickup location of Sweeney, by incorporating the teachings of a system that is able to determine a carrier based on the carrier profile of Hersh et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to efficiently transport and deliver goods. (Hersh et al.: Paragraph 0005)

	Regarding Claim 9, Miller et al./Sweeney, teaches all the limitations as applied to Claim 1.
	However, Miller et al./Sweeney, do not explicitly teach obtaining logging data from an electronic logging device provided with a freight vehicle of the matching freight operator. 
	But, Hersh et al. in the analogous art of assigning loads to trucks, teaches obtaining logging data from an electronic logging device provided with a freight vehicle of the matching freight operator. (Paragraph 0073)(Hersh et al. teaches a driver of a freight that is equipped with a PDA is able to log notes about the shipment. The note logs will be provided to a database that will then monitor the driver that is handling the shipment)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for assigning a freight operator to freight loads based on miles from a pickup location of Miller et al. and determining a predefined distance from a pickup location, which the system will select a set of drivers based on them being within a threshold distance from the pickup location of Sweeney, by incorporating the teachings of a driver being able to log shipping notes of Hersh et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to efficiently transport and deliver goods. (Hersh et al.: Paragraph 0005)

Regarding Claim 15, Miller et al./Sweeney/Hersh et al., teaches all the limitations as applied to Claim 10 and wherein determining the one or more first candidate freight operators for traveling to the loading location is further based on profile information of each of the one or more first candidate freight operators. (See, relevant rejection(s) of Claim(s) of 6 and 10)

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0006428 A1) in view of  Sweeney et al. (US 2015/0161564 A1) and further in view of Scharaswak et al. (US 2016/0300186 A1).
Regarding Claim 7, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 1.
However, Miller et al./Sweeney et al., doesn’t explicitly teach wherein determining the one or more candidate freight operators for traveling to the loading location is further based on a fuel efficiency of a freight vehicle of each of the one or more first candidate freight operators.
But, Scharaswak et al. in the analogous art of assigning shipments to a carrier, teaches wherein determining the one or more candidate freight operators for traveling to the loading location is further based on a fuel efficiency of a freight vehicle of each of the one or more first candidate freight operators. (Paragraph 0057)(Scharaswak et al. teaches that one or more processors in a server will allow a carrier to store information that will be used for assigning shipments to a carrier fleet. Scharaswak et al., further, teaches that the information that is stored and later used can include a fuel level of each vehicle and the maximum range for each vehicle (i.e., fuel efficiency). Examiner, respectfully, notes that this information is used to assign shipments between fleets/carriers)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for assigning a freight operator to freight loads based on miles from a pickup location of Miller et al. and determining a predefined distance from a pickup location, which the system will select a set of drivers based on them being within a threshold distance from the pickup location of Sweeney, by incorporating the teachings of assigning shipments to carriers based on the fuel levels of the carrier vehicles of Scharaswak et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to efficiently transport and deliver goods. (Hersh et al.: Paragraph 0005)

Regarding Claim 16, Miller et al./Sweeney et al./Scharaswak et al., teaches all the limitations as applied to Claim 10 and wherein determining the one or more first candidate freight operators for traveling to the loading location is further based on a fuel efficiency of a freight vehicle of each of the one or more first candidate freight operators. (See, relevant rejection(s) of Claim(s) 7 and 10)

Claim(s) 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2015/0006428 A1) in view of  Sweeney et al. (US 2015/0161564 A1) and further in view of Boye et al. (US 2018/0096300).
Regarding Claim 8, Miller et al./Sweeney et al., teaches all the limitations as applied to Claim 1.
However, Miller et al./Sweeney et al., doesn’t explicitly teach wherein determining the one or more first candidate freight operators for traveling to the loading location comprises excluding at least a second freight operator from the one or more first candidate freight operators based on a number of continuous hours which the second freight operator has operated a freight vehicle. 
But, Boye et al. in the analogous art of matching transporters to shipments, teaches wherein determining the one or more first candidate freight operators for traveling to the loading location comprises excluding at least a second freight operator from the one or more first candidate freight operators based on a number of continuous hours which the second freight operator has operated a freight vehicle. (Paragraph(s) 0044, 0057, and 0143)(Boye et al. teaches a system that can match one or more transporters to deliver one or more vehicles  for a user based on  a transporters location information, as taught in paragraph 0044. Boye et al., further, teaches that the system can block jobs from drivers (i.e., excluding) that would have continuously driven in excess of regulator limits (i.e., number of continuous hours))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system for assigning a freight operator to freight loads based on miles from a pickup location of Miller et al. and determining a predefined distance from a pickup location, which the system will select a set of drivers based on them being within a threshold distance from the pickup location of Sweeney, by incorporating the teachings of blocking drivers based on the amount of continuous driven regulator limits of Boye et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help maximize efficiency by recommending a series of transport drivers based on various constraints. (Boye et al.: Paragraph 0048)

Regarding Claim 17, Miller et al./Sweeney et al./Boye et al., teaches all the limitations as applied to Claim 10 and wherein determining the one or more first candidate freight operators for traveling to the loading location comprises excluding at least a second freight operator from the one or more first candidate freight operators based on a number of continuous hours which the second freight operator has operated a freight vehicle. (See, relevant rejection(s) of Claim(s) 8 and 10)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./           Examiner, Art Unit 3628                                                                                                                                                                                             /OMAR ZEROUAL/Primary Examiner, Art Unit 3628